Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
2. Claims 1, 49, 57-59, 69, 73 are amended. Claims 2, 56-60, 69, 73, 80 are withdrawn. Claims 3-10, 12-20, 22-34, 36-41, 43-48, 50-55, 61-68, 70-72, 74-79, 81-86 are canceled. New claim 87 is added.
Claims 1, 11, 21, 35, 42, 49, 87 are under consideration.

Claim Objections
3. (new objection) Claim 1 is objected to because of the following informalities:  For improved clarity, claim 1 should recite language such as “… wherein the NA polypeptide and the first HA polypeptide that are expressed from the segment 4 polynucleotide are both free of residual amino acids” or “… wherein both the NA polypeptide and the first HA polypeptide that are expressed from the segment 4 polynucleotide are free of residual amino acids.”    
Appropriate correction is required.

Declaration Submission
4. The Declaration under 37 CFR 1.132 filed 11/9/2021 is sufficient to overcome the rejection of claims 1, 6, 11, 13, 21, 35, 42, 49 based upon Yang et al. in view of Szymczak-Workman et al. as set forth in the last Office action because:  the rejection is withdrawn for the reasons as indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. (new, necessitated by amendment) Claims 1, 11, 21, 35, 42, 49, 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 11, 21, 35, 42, 49, 87 as submitted 11/9/2021.
As to claim 1, it is not clear what specifically “residual amino acids” refer to, as residual must result from a process or previous product. It is not clear which process or previous product is being referred to. It is noted the specification recites: residual tags on HA [0019]; residual tags on NA [0021]; generated viral-reporter fusion proteins or left residual amino acids that would inactivate a second HA protein [0128]; foreign proteins in segment 4 of IAV with minimal effects on virus growth and no residual amino acids left on the viral HA protein [0129]; residual C-terminal amino acids left from the PTV1-2A motif on the mRuby2 protein [0130]; Previous work on recombinant protein expression has shown that after introduction of the furin cleavage site "RKRR", recognition by furin protease and subsequent cleavage by carboxypeptidases completely eliminates the residual motif [0130]; foreign proteins, one in segment 4 and one in segment 6, which leave little to no residual modification on the viral proteins and are well tolerated by the virus.[0131]; by way of the cited biography, “Hemagglutinin residues of recent human A(H3N2) influenza viruses that contribute to the inability to agglutinate chicken erythrocytes” [0174].

Claim Rejections - 35 USC § 103
6. (previous rejection, withdrawn) Claims 1, 6, 11, 13, 21, 35, 42, 49 were rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20080069821; previously cited) in view of Szymczak-Workman et al. (“Design and construction of 2A peptide- linked multicistronic vectors,” Cold Spring Harb Protoc 2012(2): 199-204 (2012); previously cited).
Applicant contends: claims 1, 49 have been amended; a skilled artisan could not reasonably expect to be able to generate influenza virus that expresses additional protein from segment 4 of the genome without disrupting viral function; Yang et al. fails to teach that additional protein must be inserted into one of few sites within the influenza genome that tolerates insertion; Szymczak-Workman et al. fails to overcome this deficiency; one of skill in the art could not reasonably expect to generate a replication competent influenza virus in view of the cited references; inventors have designed their segment 4 polynucleotides such that the residual residues left on the viral proteins following 2A-mediated protein separation get eliminated;  such that the residual residues left on the viral proteins following 2A-mediated protein separation get eliminated; the Szymczak-Workman et al. are limited and fails to teach that this system could be used to separate transmembrane proteins; neither Szymczak-Workman et al. not Yang et al. teaches or suggests use of this system to separate two transmembrane proteins; the claimed invention is not obvious;  one of skill in the art could not reasonably expect to generate a viral genome segment from which two antigenic viral proteins can be expressed based on the teachings of these references.
In view of applicant’s amendments, the rejection is withdrawn.

Conclusion
7. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648